. PER CURIAM.
Upon the state’s proper confession of error, we reverse that portion of the defen*1038dant s sentence which imposed a consecutive three year minimum mandatory prison term pursuant to section 778.087, Florida Statutes (1995), to the fifteen year minimum mandatory sentence imposed on the defendant pursuant to section 778.084(4), Florida Statutes (1995), the Habitual Violent Offender Statute.
We remand this cause with directions to the trial court to resentence the defendant so that the three year minimum mandatory sentence shall be served concurrently with the fifteen year sentence.
Reversed and remanded.